 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ZANE LOCKE,

 9                              Plaintiff,                 Case No. C20-5854 MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            This matter comes before the Court of Plaintiff’s failure to serve the complaint in a
15
     timely manner. Plaintiff initiated this matter on August 24, 2020. (Dkt. # 1.) Summons were
16
     electronically issued on August 26, 2020. (Dkt. # 2). All parties consented to proceed before the
17
     Undersigned. (Dkt. # 3.) To date, Plaintiff has not filed proof of service. “If a defendant is not
18
     served within 90 days after the complaint is filed, the court—on motion or on its own after notice
19
     to the plaintiff—must dismiss the action without prejudice against that defendant or order that
20
     service be made within a specified time.” Fed. R. Civ. P. 4(m). “[I]f there is no good cause [for
21
     failure to serve], the court has the discretion to dismiss without prejudice or to extend the time
22
     period.” In re Sheehan v. Sheehan, 253 F.3d 507, 512 (9th Cir. 2001).
23

24

25
     ORDER - 1
 1          There is no indication that Plaintiff properly served Defendant, nor shown good cause for

 2   not doing so. Accordingly, Plaintiff is hereby ORDERED to show cause why this matter should

 3   not be dismissed without prejudice pursuant to Rule 4 for failure to prosecute by no later than

 4   July 23, 2021.

 5          Dated this 9th day of July, 2021.

 6


                                                          A
 7

 8                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
